Title: To Thomas Jefferson from Tobias Lear, 3 August 1803
From: Lear, Tobias
To: Jefferson, Thomas


          
            
              Sir,
            
            Boston August 3rd: 1803
          
          I have been duly favor’d with your friendly note of the 14th of July, and shall not fail to give its enclosure to most direct and ready conveyance I can.—The flattering marks of confidence which you have been pleased to repose in me, and the satisfactory arrangements which have been made on my present mission, are highly appreciated by me: And I trust, that, actuated by a proper sense of the situation in which I am placed, and an earnest wish to promote the best interests, & preserve the honor of our Nation, I shall not fail to use my best exertions for a happy & satisfactory termination of my Mission
          Accept the assurances of true respect, and the Sincere wishes for your health & happiness which are offered by Your obliged & Obedt. Servt 
          
            
              Tobias Lear
            
          
        